            Case 2:19-cv-03289-JS Document 38 Filed 08/04/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ARCH INSURANCE COMPANY                          :            CIVIL ACTION
                                                :
    v.                                          :
                                                :            No. 19-3289
THE CHARTER OAK FIRE                            :
INSURANCE COMPANY                               :

                                            ORDER

         AND NOW, this 4th day of August, 2020, upon consideration of Defendant Travelers’

Indemnity Company of America’s 1 Motion for Judgment on the Pleadings, Plaintiff Arch

Insurance Company’s opposition, Travelers’ reply, Arch’s sur-reply, and the parties presentations

at the April 16, 2020, oral argument on the Motion, and for the reasons stated in the accompanying

Memorandum, it is ORDERED the Motion (Document 21) is GRANTED. Judgment is entered in

favor of Travelers by separate order.

         The Clerk of Court is directed to mark this case CLOSED.




                                                                    BY THE COURT:

                                                                    /s/ Juan R. Sánchez
                                                                    Juan R. Sánchez, C.J.




1
 In the Complaint and the case caption, the Defendant is erroneously named as The Charter Oak
Fire Insurance Company.
